Fahey, J. (dissenting in part).
I respectfully dissent in part. In my view, Supreme Court properly denied that part of the motion of plaintiff, Progressive Halcyon Insurance Company (Progressive), for summary judgment declaring that Progressive is not obligated to defend or indemnify defendant Amy G. Giacometti in the underlying personal injury actions. I therefore would affirm the judgment to the extent that it denied that part of Progressive’s motion.
“In determining a dispute over insurance coverage, we first look to the language of the policy . . . We construe the policy in a way that ‘affords a fair meaning to all of the language employed by the parties in the contract and leaves no provision without force and effect’ ” (Consolidated Edison Co. of N.Y. v Allstate Ins. Co., 98 NY2d 208, 221-222 [2002]; see Raymond Corp. v National Union Fire Ins. Co. of Pittsburgh, Pa., 5 NY3d 157, 162 [2005], rearg denied 5 NY3d 825 [2005]). “As with the construction of contracts generally, ‘unambiguous provisions of an insurance contract must be given their plain and ordinary meaning, and the interpretation of such provisions is a question of law for the court’ ” (Vigilant Ins. Co. v Bear Stearns Cos., Inc., 10 NY3d 170, 177 [2008]). Where there are two reasonable but conflicting interpretations of the terms of an insurance policy, those terms are deemed ambiguous (see Matter of Mostow v State Farm Ins. Cos., 88 NY2d 321, 326 [1996]), and any issues involving coverage with respect to those terms are resolved in favor of the insured (see White v Continental Cas. Co., 9 NY3d *1509264, 267 [2007]; Handelsman v Sea Ins. Co., 85 NY2d 96, 101 [1994], rearg denied 85 NY2d 924 [1995]; Trupo v Preferred Mut. Ins. Co., 59 AD3d 1044, 1045 [2009]).
Here, the policy of insurance issued by Progressive provides that an “insured person” with respect to that part of the policy concerning liability to others is, inter alia, “any person with respect to an accident arising out of that person’s use of a covered vehicle with the express or implied permission of you or a relative.” In its letter to Giacometti disclaiming coverage, Progressive wrote that “[o]ur investigation of this incident reveals that at the time of the motor vehicle accident [in question], you were operating the covered vehicle without the express or implied permission of the [lessee], Shannon M. Doyle. As such, you do not meet the definition of an ‘insured person’ as defined in the policy.”
The fatal flaw in those statements is that “operation” of the vehicle by Giacometti is not at issue. Rather, at issue is, inter alia, Giacometti’s use of a covered vehicle at the time of the accident. “Use” and “operation” of a motor vehicle are, of course, not interchangeable, inasmuch as “one who ‘uses’ a vehicle does not necessarily have to be ‘operating’ it” (8 Couch on Insurance 3d § 111:31, at 111-56—111-57). The “use” of a vehicle
“includes more than driving or riding in an automobile; it extends to utilizing the vehicle as an instrumental means to an end in any manner intended or contemplated by the insured.
“ ‘Operation’ is interpreted more narrowly than ‘use’ and is defined as the exercise of direction and control over the vehicle necessary to move the vehicle from one point to another (i.e., driving the vehicle)” (id.).
It is undisputed in this case that the incident giving rise to the underlying actions was an “accident” within the meaning of the policy, that the vehicle at issue is a “covered vehicle” within the meaning of the policy, and that Shannon M. Doyle, the lessee of the vehicle, is the “you” to whom the policy refers. Consequently, the review of the relevant policy provision necessarily turns on the definitions of the phrases “arising out of” and “express or implied permission,” as well as the term “use.” The policy does not define either of those phrases or that term.
The phrase “arising out of’ “has been interpreted by [the Court of Appeals] to mean originating from, incident to, or having connection with . . . , and requires only that there be some causal relationship between the injury and the risk for which coverage is provided” (Worth Constr. Co., Inc. v Admiral Ins. Co., 10 NY3d 411, 415 [2008] [internal quotation marks omitted]; see generally United States Fire Ins. Co. v New York Mar. *1510& Gen. Ins. Co., 268 AD2d 19, 21-22 [2000]). Thus, the phrase “arising out of’ covers the facts of this case.
The meaning of “express or implied permission” is fairly easy to ascertain. “Express permission,” according to the Pattern Jury Instructions within the context of Vehicle and Traffic Law § 388, “may consist of direct statements or acts by or on behalf of the owner that clearly show consent to such operation or use” (PJI 2:245). “Implied permission,” again within the context of section 388, may be established by more general or circumstantial evidence that includes previous conduct between the parties with respect to the vehicle in question or other similar vehicles that suggests that there was consent to the use of the particular vehicle on the occasion in question (see id.-, Atwater v Lober, 133 Mise 652, 654 [1929]). In my view, as will be discussed infra, Giacometti was a permissive user inasmuch as she was traveling in the vehicle with Doyle’s permission.
The meaning of the term “use” is the pivotal issue in this case. The noun “use” has been defined as, inter alia, “the fact or state of being used,” and the verb “use” has been defined as, inter alia, “to carry out a purpose or action by means of’ (Webster’s Third New International Dictionary 2523-2524 [2002]). In other words, “utilize” is a synonym of “use,” which is precisely the conclusion reached in the Couch on Insurance treatise. There, as previously noted, “use” of a vehicle is defined as “including] more than driving or riding in an automobile; it extends to utilizing the vehicle as an instrumental means to an end in any manner intended or contemplated by the insured” (§ 111:31, at 111-56).
The definition of use in the Couch treatise is based on, inter alia, Maryland Cas. Co. v Marshbank (226 F2d 637 [1955]) and Gering v Merchants Mut. Ins. Co. (75 AD2d 321 [1980]). Addressing first the decision in Gering, I note that it sets forth an expansive definition of the term “use” of a vehicle, which “may include control of the vehicle while a flat tire is being repaired . . . ; getting in and out of the car . . . ; unloading a vehicle . . . ; examining the vehicle’s gas gauge while filling up its tank . . . ; and supervising a [mentally challenged] child while being transported” (id. at 323; see Argentina v Emery World Wide Delivery Corp., 93 NY2d 554, 560 [1999]). Maryland Cas. Co. is more relevant to the facts of this case. There, the United States Court of Appeals for the Third Circuit reached the following conclusion with respect to the meaning of the terms “use” and “operation” within the context of an automobile insurance policy: “The fallacy in the plaintiff’s position is that the words ‘use’ and *1511‘operation’, which it seeks to equate as synonymous, are in this setting words of quite different meaning. [T]he ‘use’ of an automobile by an individual involves its employment for some purpose or object of the user while its ‘operation’ by him [or her] involves his [or her] direction and control of its mechanism as its driver for the purpose of propelling it as a vehicle. It is perfectly clear that an automobile is being used by an individual who is traveling in it regardless of whether it is being operated by him [or her,] or by another” (226 F2d at 639).
In my view, Maryland Cas. Co. and the Couch treatise correctly conclude that the “use” of a vehicle is the equivalent of the “utilization” of a vehicle, and thus I conclude that Giacometti “used” the vehicle at the time of the accident in the sense that the vehicle facilitated the travel giving rise to the accident. Those authorities notwithstanding, the conclusion that Giacometti used the vehicle at the time of the accident is a logical corollary to existing case law on the issue of use of the vehicle. To the extent that closing the door of a vehicle may be deemed to be part of the process of using or operating the vehicle (see Glouzwski v Ruback, 3 AD2d 692 [1957]; Fireman’s Fund Am. Ins. Co. v Olin of N.Y., 84 Misc 2d 504, 505 [1975]), and to the extent that this Court has held that the act of opening a vehicle door to exit the vehicle constitutes “use and operation” of that vehicle pursuant to Vehicle and Traffic Law § 388 (see Henderson v New York Cent. Mut. Fire Ins. Co., 56 AD3d 1141, 1142-1143 [2008]; cf. Kohl v American Tr. Ins. Co., 59 AD3d 681, 682 [2009], lv granted 13 NY3d 711 [2009]), it necessarily follows that utilizing a vehicle for acts that occur in the interim—including the acts of a passenger traveling from one point to another—may be fairly characterized as the “use” of that vehicle.
The foregoing discussion leads to this point: there is no dispute on this record that Giacometti’s use of the vehicle was permissive at least to the extent that Giacometti traveled in the vehicle. The cases upon which the majority relies are not controlling to the extent that Giacometti grabbed the steering wheel because, in those cases (Allstate Ins. Co. v Gill, 192 AD2d 1123 [1993]; Electric Ins. Co. v Boutelle, 122 AD2d 332 [1986]), the driver (in this case, Doyle) did not resist the efforts of the passenger to assume control of the vehicle.
In any event, in my view the issue of Giacometti’s control of the steering wheel is not dispositive of the coverage issue in this case. Most importantly, the language determining whether Giacometti is an insured under the policy is prefaced by the *1512broad “arising out of’ phrase, which is absent from the policies at issue in the Allstate Ins. Co. and Electric Ins. Co. cases on which the majority relies. Moreover, on these facts, the accident, which occurred after Giacometti grabbed the steering wheel from her seat on the passenger’s side of the vehicle, was arguably connected with her traveling in the vehicle, which was undeniably a use of that vehicle and a permissive one at that.
Consequently, the issue of coverage for Giacometti under the Progressive policy in the underlying actions is not ripe for summary judgment in Progressive’s favor (see generally Bovis Lend Lease LMB, Inc. v American Alternative Ins. Co., 45 AD3d 397, 398 [2007]). I therefore would affirm the judgment to the extent that it denied that part of Progressive’s motion for summary judgment declaring that Progressive is not obligated to defend or indemnify Giacometti in the underlying personal injury actions. Present — Smith, J.P., Fahey, Carni, Lindley and Sconiers, JJ.